In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-042 CR

____________________


HARRY JAMES YARBROUGH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 82649




OPINION
	Harry James Yarbrough pleaded guilty as a repeat felony offender to the felony
offense of indecency with a child.  Tex. Pen. Code Ann. § 21.11(a)(1) (Vernon Supp.
2001).  The trial court assessed punishment at 15 years of confinement in the Texas
Department of Criminal Justice, Institutional Division.  Yarbrough appealed. 
	Appellate counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).  The brief concludes that the record presents no arguable error which
would support an appeal, a conclusion with which we concur.  On August 30, 2001,
Yarbrough was given an extension of time in which to file a pro se brief if he so desired. 
As of this date, we have received no response from the appellant.
	The "Agreed Punishment Recommendation" limited the upper range of punishment
to 20 years, and required the State to abandon an habitual felony allegation.  These
circumstances establish the existence of a plea bargain agreement as to the punishment to
be assessed by the trial court.  See Delatorre v. State, 957 S.W.2d 145, 148 (Tex. App.--Austin 1997, pet. ref'd).  The general notice of appeal does not comply with the form
required by the Rules of Appellate Procedure. See Tex. R. App. P. 25.2(b)(3); Cooper v.
State, 45 S.W.3d 77 (Tex. Crim. App. 2001); Davis v. State, 870 S.W.2d 43, 47 (Tex.
Crim. App. 1994).  We have reviewed the clerk's record and the reporter's record for
issues over which appellate jurisdiction might exist, and have found no arguable error
requiring us to order appointment of new counsel.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991).  Accordingly, we dismiss the appeal for want of jurisdiction. 
	APPEAL DISMISSED.
								PER CURIAM

Submitted on December 31, 2001
Opinion Delivered January 9, 2002 
Do Not Publish
Before Walker, C.J., Burgess and Gaultney, JJ.